Mr. Justice Gary delivered the opinion of the Court. This case presents the question whether there is any theory which the testimony of the defendant in error will support upon -which he is entitled to recover. That testimony is that he was eighteen years old, employed by the plaintiffs in error in a factory where there was a planing machine for planing boards, without being told what he would have to do, and for several days he worked at sandpapering lumber; was then placed at the planing machine and told how to put the board through, and “ whenever the shavings get piled up, you should clean them away; ” had never seen a planing machine before; the windows were dirty, so that the room was dark; a cap covered the knives of the machine; shavings got piled up in machine, not so as to clog or stop it, and he went to sweep them off with his hand, and “my hand just got caught right in the machine; I don’t know which way or how.” The case shows that it was on the outlet, and not the feed side that his hand was in. His counsel endeavored to help out his testimony by stating in the brief that he was a Russian, but one and a half years in the country, and though his wages were one dollar per day, he was put at a kind of work for which the wages were from $1.75 to $2.25 per day. We are not referred to any place where evidence supporting such statements is to be found. How this is an action for negligence. There can be no negligence in a course of conduct which such reasonable knowledge and skill as one conducting any business must possess as to that business, or be charged for the consequences of the want of it, would dictate as a prudent and safe course. The jury were required to take notice of matters of common knowledge. The general features of a wood planer are familiar to most men qualified to sit as jurors. The cap protects or covers the revolving knives, though of necessity enough space for a man to push his hand under the edges of the cap, and therefore against the knives, is left open. How the ignorance and inexperience of the defendant in error is an element when considering whether he was careless; but had the plaintiffs in error—though having constructive notice of that ignorance and inexperience, because they knew nothing to the contrary—had they any reason to anticipate or apprehend that he would put his hand under the cap and in contact with the knives ? In Chicago-Anderson Pressed Brick Company v. Reininger, 41 Ill. App. 324, 140 Ill. 334, stress is laid upon the tendency of the movement of the machine to draw the hand of the servant forward; a tendency the effect of which could be anticipated. Here was no such tendency, and that a workman would ever put his hand under the cap, could not have been anticipated. Therefore the plaintiffs in error were not negligent. The judgment is reversed and the cause remanded.